Citation Nr: 1639289	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 26, 2010 for the grant of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to January 1976 and from February 1977 to March 1979.  He died in June 1987.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to an effective date earlier than May 26, 2010, for the grant of DIC benefits.

The appellant presented testimony before a decision review officer at the RO in December 2012.  A transcript of the hearing is of record.

The appellant cancelled a Board hearing scheduled for July 2016.  There remains no outstanding request for a Board hearing.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.






FINDINGS OF FACT

1.  A June 1988 VA decision denied entitlement to death benefits, including service connection for the cause of the Veteran's death and DIC benefits; the appellant was notified of the decision and of her appellate rights, but did not appeal.

2.  Following the June 1988 VA decision, no claim seeking death benefits was received by VA until May 26, 2010.

3.  In an October 2011 rating decision, DIC benefits was granted, with an effective date of May 26, 2010.


CONCLUSIONS OF LAW

1.  The June 1988 RO decision that denied entitlement to DIC benefits is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for an effective date prior to May 26, 2010, for the grant of entitlement to DIC benefits under 38 U.S.C.A. § 1313 have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective dates for the award of VA benefits are generally governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a).  In cases where the Veteran died in service, benefits may begin the first day of the month fixed by the Secretary as the date of actual or presumed death, if the claim is received within one year after the date the initial report of actual death or finding of presumed death was made.  38 C.F.R. 
§ 3.400(c).

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a).  However, in the case of claims for DIC benefits, the effective date will be the first day of the month in which the death occurred if the application is received within one year from the date of death.  38 U.S.C.A. 
§ 5110(d).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (q)(2).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160 (e).

The appellant initially filed a claim for service connection for the cause of the Veteran's death on June 17, 1987.  In a June 1988 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant did not file an appeal and that decision became final.  On May 26, 2010, the appellant filed her current claim for service connection for the cause of the Veteran's death.  In an October 2011 rating decision, the RO granted service connection for the cause of the Veteran's death and entitlement to DIC benefits, effective May 26, 2010.
In this case, since the Veteran did not file a timely notice of disagreement with the RO's June 1988 decision, it became final, and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. 
§§ 5109A; 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The appellant has not alleged that there was CUE in the June 1988 rating decision.

The earliest date after the June 1988 rating decision that the appellant expressed intent to reopen her claim for DIC benefits is May 26, 2010.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400 (r).  Thus, the appropriate effective date for the appellant's DIC benefits would be May 26, 2010, because even if the date that the entitlement arose (the date of the Veteran's death in June 1987) preceded the May 26, 2010 claim, the latter of the two dates is controlling.  
38 C.F.R. § 3.400.

For the reasons noted above, the Board finds that the appellant's claim for an effective date earlier than May 26, 2010, for the grant of DIC benefits must be denied.  See 38 C.F.R. § 3.400 (q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

ORDER

Entitlement to an effective date earlier than May 26, 2010, for the grant of DIC benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


